  Case 1-18-46956-cec        Doc 35     Filed 06/06/19         Entered 06/06/19 16:18:46


                    KOZENY & MCCUBBIN, L.C. LLC
                                  ATTORNEYS AT LAW

                                      12400 Olive Blvd
Tel: 314-991-0255                         Suite 555                        Fax: 314-567-8019
                                 Saint Louis, Missouri 63141

June 6, 2019

VIA ELECTRONIC FILING

Honorable Carla E. Craig
United States Bankruptcy Court
271-C Cadman Plaza East
Suite 1595
Brooklyn, NY 11201-1800

Re:             John Thompson
Creditor:       Specialized Loan Servicing, LLC as servicer for MTGLQ Investors,
                L.P.
Chapter:        7
Case:           1-18-46956-cec

Dear Judge Craig,

       Our office represents Specialized Loan Servicing, LLC as servicer for MTGLQ
Investors, L.P., a secured creditor of the above referenced Debtor.

        Debtor has provided documentation to begin the loss mitigation review.
Specialized Loan Servicing is currently reviewing the letter appealing the Loss Mit denial
Letter provided and has not yet rendered a decision.

       Please contact the undersigned at nybk@km-law.com should this court have any
questions.

Very truly yours,
Kozeny & McCubbin, L.C. LLC

/s/ Wesley T. Kozeny
Wesley T. Kozeny, Esq.




      MISSOURI       KANSAS        NEBRASKA           OKLAHOMA             NEW YORK
